DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
This Office action is in reply to the response filed on November 14, 2022. Claims 1-18 are pending.  Claims 1, 3-4, and 7-9 are under consideration in the instant office action. Claims 2, 5-6, and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2019 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. A signed copy is attached.
Election/Restriction
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on November 14, 2022 is acknowledged.  Additionally, Applicant’s election of a photo-crosslinkable compound comprising polysaccharide bearing a stilbazolium function of formula (Ib) (Examples 1-4 and 6-9)

    PNG
    media_image1.png
    193
    499
    media_image1.png
    Greyscale


The examiner notes that the polysaccharides used in the examples 1-4 and 6-9 are xanthan gum, starch, alginate, and chitosan.
The traversal is on the ground(s) that the Restriction Requirement on the grounds that no adequate reasons and/or examples have been provided to support a conclusion of patentable distinctness between the identified groups. The examiner has a burden to provide an example. There is nothing in the record to show that the treatment alleged by the Office is the same as that of the present disclosure. Applicants submit that the Office has not explained how the examples provided are materially different. Applicants respectfully submit that the Office has not adequately demonstrated any of the indications of distinctness (A), (B) or (C) listed in MPEP (§806.05q)}). The conclusion has been stated, but no examples or support provided.
This is not found persuasive because the examiner indeed provided how the inventions are independent or distinct each from the other as explained in the previous office action. Applicant failed to articulate any assertions why the reasoning provided by the examiner would not meet the requirements of independent or distinct. The examiner herein incorporates all of the reasonings provided to demonstrate independent and distinct features between the inventions by reference. The reasonings does not have to utilize a specific example.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-4, and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samain et al. (US 2006/0239946, IDS reference), Cassin et al. (WO 2011/003771, IDS reference), David (US 2007/0212385, IDS reference), and European Pharmacopoeia 5.1 (Parenteral Preparations 2841-2843, 2005, IDS reference).
Applicants’ claims
Applicants claim a sterile liquid composition.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Samain et al. teach a cosmetic composition for treating keratin materials, comprising: at least one cosmetic active agent and at least one compound having at least one photodimerizable group, wherein the compound having the photodimerizable group has a molecular mass of greater than 500 g/mol (see claim 35). The cosmetic composition according to claim 35, further comprising a cosmetically acceptable solvent or mixture of solvents (see claim 56). Samain et al. teach as follows in claim 37 and paragraph 28

    PNG
    media_image2.png
    661
    455
    media_image2.png
    Greyscale

Advantageously, in the compositions of the invention, the compound comprising at least one photodimerizable group is a polymer. Even more advantageously, it is in the form of particles, in particular of dispersed particles (paragraph 50). The photodimerizable groups according to the invention may be readily grafted onto any type of support compound (see paragraphs 54). Advantageously, the support compound is a particle-forming filler (paragraph 55). The organic particles may consist of latices, polystyrene, polystyrene derivatives, silicones, fluoro polymers, polypropylene, polyethylene, poly(meth)-acrylic acid, polymethacrylate, polyurethane, polyamide, polycarbonate, polyvinyl chloride, polyvinyl acetate, fluoropolymers, polyethylenes, polypropylene, polyisobutylene, poly(1-butylene), copolymers and blends of the polymers mentioned, alkyl cellulose, hydroxyalkyl cellulose, cellulose ethers, cellulose esters, hydroxypropylcellulose, hydropropyldextran, hydroxypropylmethyl cellulose, cellulose acetate, carboxyethylcellulose, cellulose sulphate, dextran sulphate, polyvinyl alcohol, polyethylene oxide, polyvinyl chloride or polyvinylpyrrolidone (paragraph 57). The compound(s) comprising at least one photodimerizable group according to the invention preferably represent(s) 0.01% to 25%, better still 0.1% to 20% and even better still 1% to 15% of the total weight of the composition (paragraph 65) Consequently, when the composition according to the invention comprises a compound comprising at least one photodimerizable group chosen from the photodimerizable groups mentioned above, it is preferably free of photoinitiator (paragraph 52). The cosmetic composition according to the invention may also comprise an effective amount of at least one photosensitizer (paragraph 66). For the purposes of the present invention, the term “photosensitizer” means an ingredient that modifies the irradiation wavelength, thus triggering the photodimerization reaction (paragraph 67). Among the photosensitizers that may be used according to the invention, mention may be made especially of thioxanthone, rose bengal, phloxin, eosin, erythrosin, fluorescein, acriflavine, thionine, riboflavine, proflavine, chlorophylls, haematoporphyrin and methylene blue, and mixtures thereof (paragraph 0069). In practice, the photosensitizer that may be used according to the invention represents 0.00001% to 5% of the total weight of the composition (paragraph 70). The cosmetic active agent(s) according to the invention is (are) chosen from: hydrolysed or non-hydrolysed, modified or unmodified saccharides, oligosaccharides and polysaccharides, amino acids, oligopeptides, peptides, hydrolysed or non-hydrolysed, modified or unmodified proteins etc., (paragraph 71-73). In general, the compounds of modified or unmodified, optionally hydrolysed saccharide, oligosaccharide and polysaccharide type, which may be used in the present invention, are chosen from those described especially in “Encyclopedia of Chemical Technology”, Kirk-Othmer, Third Edition, 1982, volume 3, pp. 896-900 and volume 15, pp. 439-458, in “Polymers in Nature” by E. A. MacGregor and C. T. Greenwood, published by John Wiley & Sons, Chapter 6, pp. 240-328, 1980, and in “Industrial Gums—Polysaccharides and their Derivatives”, edited by Roy L. Whistler, Second Edition, published by Academic Press Inc., the content of these three publications being included in their entirety in the present patent application by reference (paragraph 98). As examples of modified or unmodified, optionally hydrolysed saccharides, oligosaccharides and polysaccharides that may be used in the invention, mention may be made especially of glucans, modified or unmodified starches (such as those derived, for example, from cereals, for instance wheat, corn or rice, from vegetables, for instance haricot beans, from tubers, for instance potato or cassava), which are different from the starch betaine as described above, amylose, amylopectin, glycogen, dextrans, β-glucans, celluloses and derivatives thereof (methylcelluloses, hydroxyalkylcelluloses, ethylhydroxyethylcelluloses or carboxymethylcelluloses), fructosans, inulin, levan, mannans, xylans, lignins, arabans, galactans, galacturonans, chitin, glucoronoxylans, arabinoxylans, xyloglucans, galactomannans, glucomannans, pectic acids and pectins, alginic acid and alginates, arabino-galactans, carrageenans, agars, glycosaminoglucans, gum arabics, gum tragacanths, ghatti gums, karaya gums, carob gums, guar gums and xanthan gums (paragraph 99)
For the purposes of the invention, the expression "cosmetically acceptable" means solvents that are physiologically acceptable and non-toxic, and which may be applied to human skin or hair (paragraph 0233). As solvents that may be used according to the invention, mention may be made especially of water, alcohols, preferably C.sub.1-C.sub.6 lower alkanols and especially ethanol, propanol and isopropanol, polyols such as propylene glycol, hexylene glycol, glycerol and pentanediol, and polyol ethers, and mixtures thereof. The solvent(s) generally represent(s) 0.1% to 99% of the total weight of the composition (paragraph 0234-0235). 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP 2141.02)
Samain et al. does not specifically teach the degree of functionalization as recited in claim 7. This deficiency is cured by the teachings of Cassin et al.
Cassin et al. teach a method for smoothing out the skin by filling in recessed portions of the skin, said method comprising: i) filling the recessed portions by means of a filling-in product which has, when it is applied in said recessed portions, an elastic modulus of greater than 20 000 Pascals at 25 oC for a stress frequency of 1 Hertz, a flow point of greater than 500 Pascals, and, for applied stresses of less than the yield stress, a viscosity of greater than 100 000 Pa.s, and ii) applying, to the recessed portions thus filled in, a film or a composition capable of forming a film (see abstract). Cassin et al. teach the same structures recited in claim 1 on pages 13 and disclose the structure of claim 5 on page 14. The composition of Cassin et al. also can contain at least one active agent such as antiwrinkle agent and other active agents (see pages 23-25). Cassin et al. teach as follows:

    PNG
    media_image3.png
    505
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    264
    583
    media_image4.png
    Greyscale

As seen from above a degree of substitution (which the examiner equates to functionalization) between 0.1 and 15 is clearly taught on the same stilbazolium group.
Samain et al. is silent whether their composition is sterile or not. This deficiency is cured by the teachings of David and European Pharmacopoeia 5.1.
David teaches compositions and method for augmenting tissue after delivery to localized area (abstract). Various materials and methods exist for initiating the cross-linking reaction, such as chemically reactive or temperature-sensitive agents. Photoinitiated cross-linking provides a fast and efficient method to cross-link the injected fluidic material to form a hydrogel inside the body, with significant temporal and spatial control, thus creating a material with more rigid mechanical properties only after exposure to light of a specific wavelength. For example, chondroitin sulfate, which is composed of repeating disaccharide units of glucuronic acid and N-acetylgalactosamine with a sulfate (SO4) group and a carboxyl (COOH) group on each disaccharide, can be modified with (meth)acrylate groups and further with an agent to allow cross-linking and thus polymerization in the presence of a photoinitiator (paragraph 0022). The term "photofiller" as used herein refers to tissue augmentation compositions that can be solidified in situ using light. As described more fully herein, this preferably involves hydrogels derivatized for light-initiated (or chemical-initiated) polymerization. Depending on the wavelength of light used and the depth to which the tissue augmentation is injected beneath the outer surface of the skin, the present "photofiller" compositions may be polymerized transdermally, by shining light (e.g., UV wavelengths, IR wavelengths) through the skin, thereby initiating the polymerization. If a mask technique is used, as further described herein, the "photofiller" will be selected with due consideration to the wavelength of light capable of traversing the mask material, as well as the skin and underlying tissue (paragraph 0036).

European Pharmacopoeia 5.1 teaches Parenteral preparations are sterile preparations intended for administration by injection, infusion or implantation into the human or animal body. Parenteral preparations may require the use of excipients, for example to make the preparation isotonic with respect to blood, to adjust the pH, to increase solubility, to prevent deterioration of the active substances or to provide adequate antimicrobial properties, but not to adversely affect the intended medicinal action of the preparation or, at the concentrations used, to cause toxicity or undue local irritation (see under definition). Injections are sterile solutions, emulsions or suspensions. They are prepared by dissolving, emulsifying or suspending the active substance(s) and any added excipients in water, in a suitable non-aqueous liquid, that may be non-sterile where justified, or in a mixture of these vehicles. Solutions for injection, examined under suitable conditions of visibility, are clear and practically free from particles (see under injections)

Finding of Prima Facie Obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to modify the teachings of Samain et al. by functionalizing the stilbazolium group or making substitutions by bringing polysaccharide units such as xanthan gum, starch, chitosan, or alginate because Cassin et al. teach the fact that the stilbazolium group can be derivatized with different moieties with degree of substitutions in overlapping ranges. It should be noticed that even if the example is PVA in Cassin et al. one of ordinary skill in the art would reasonably envision the fact that the stilbazolium group has the proper functionality to react with different moieties in various degree of substitution depending on the chemical nature of the components and other reaction conditions. Samain et al. is not limited to PVA only. Cassin et al. teach a method for smoothing out the skin by filling in recessed portions of the skin, said method comprising: i) filling the recessed portions by means of a filling-in product which has, when it is applied in said recessed portions, an elastic modulus of greater than 20 000 Pascals at 25 oC for a stress frequency of 1 Hertz, a flow point of greater than 500 Pascals, and, for applied stresses of less than the yield stress, a viscosity of greater than 100 000 Pa.s, and ii) applying, to the recessed portions thus filled in, a film or a composition capable of forming a film (see abstract). Cassin et al. teach the same structures recited in claim 1 on pages 13 and disclose the structure of claim 5 on page 14. The composition of Cassin et al. also can contain at least one active agent such as antiwrinkle agent and other active agents (see pages 23-25). One of ordinary skill in the art would have been motivated to use the stilbazolium group because Cassin et al. teach as follows:

    PNG
    media_image3.png
    505
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    264
    583
    media_image4.png
    Greyscale

A person of ordinary skill in the art would have had a reasonable chance of success in combining the references because both references use cosmetic compositions containing compounds with stilbazolium group. In the case where the claimed ranges for amounts and sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is within the purview of the skilled artisan to optimize amounts and sizes. 


It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to modify the teachings of Samain et al. by sterilizing the composition of Samain et al. because David teaches that photocrosslinkable compounds that are useful for augmentation of skin and tissue can be delivered in injectable form and can be activated using photoinitiators while European Pharmacopoeia 5.1 clearly teaches that injectable compositions are required to be sterile. One of ordinary skill in the art would have been motivated to prepare the photocrosslinkable compounds in injectable form because David teaches compositions and method for augmenting tissue after delivery to localized area (abstract). Various materials and methods exist for initiating the cross-linking reaction, such as chemically reactive or temperature-sensitive agents. Photoinitiated cross-linking provides a fast and efficient method to cross-link the injected fluidic material to form a hydrogel inside the body, with significant temporal and spatial control, thus creating a material with more rigid mechanical properties only after exposure to light of a specific wavelength. For example, chondroitin sulfate, which is composed of repeating disaccharide units of glucuronic acid and N-acetylgalactosamine with a sulfate (SO4) group and a carboxyl (COOH) group on each disaccharide, can be modified with (meth)acrylate groups and further with an agent to allow cross-linking and thus polymerization in the presence of a photoinitiator (paragraph 0022). The term "photofiller" as used herein refers to tissue augmentation compositions that can be solidified in situ using light. As described more fully herein, this preferably involves hydrogels derivatized for light-initiated (or chemical-initiated) polymerization. Depending on the wavelength of light used and the depth to which the tissue augmentation is injected beneath the outer surface of the skin, the present "photofiller" compositions may be polymerized transdermally, by shining light (e.g., UV wavelengths, IR wavelengths) through the skin, thereby initiating the polymerization. If a mask technique is used, as further described herein, the "photofiller" will be selected with due consideration to the wavelength of light capable of traversing the mask material, as well as the skin and underlying tissue (paragraph 0036). One of ordinary skill in the art would have been motivated to make the composition sterile because European Pharmacopoeia 5.1 teaches Parenteral preparations are sterile preparations intended for administration by injection, infusion or implantation into the human or animal body. Parenteral preparations may require the use of excipients, for example to make the preparation isotonic with respect to blood, to adjust the pH, to increase solubility, to prevent deterioration of the active substances or to provide adequate antimicrobial properties, but not to adversely affect the intended medicinal action of the preparation or, at the concentrations used, to cause toxicity or undue local irritation (see under definition). Injections are sterile solutions, emulsions or suspensions. They are prepared by dissolving, emulsifying or suspending the active substance(s) and any added excipients in water, in a suitable non-aqueous liquid, that may be non-sterile where justified, or in a mixture of these vehicles. Solutions for injection, examined under suitable conditions of visibility, are clear and practically free from particles (see under injections). A person of ordinary skill in the art would have had a reasonable chance of success in combining Samain et al. and David because both references teach photodimerizable compounds for applications to the skin while European Pharmacopoeia 5.1 teaches the need to sterilize injectable compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIGABU KASSA/Primary Examiner, Art Unit 1619